ORDER
On May 11, 2009, we ordered a limited remand asking the district court to determine whether the transcript of Anselmo Zepeda’s sentencing hearing accurately reflects the term of imprisonment pronounced from the bench. The district court listened to the recording of the hearing and discovered that the transcript— which reflects that the court pronounced a term of 150 months—is in error: the term pronounced from the bench was 210 months, the same term reflected in the written judgment. The transcript has been corrected and made part of the record on appeal. Because there is no discrepancy between the orally pronounced sentence and the written judgment, and Zepeda has presented no other argument on appeal, the judgment of the district court dated July 13, 2007 is AFFIRMED.